Citation Nr: 0400886	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his application to reopen 
his claim of entitlement to service connection for 
meningitis, and VA has carried out the duty that it has in 
this case to assist the claimant with obtaining evidence 
pertinent to the claim.

2.  In a February 1962 decision, the RO denied the 
application of the veteran to reopen his claim of entitlement 
to service connection for meningitis.  The veteran did not 
submit a notice of disagreement in response to the decision.

3.  Evidence has been added to the record since the February 
1962 decision that is not cumulative or redundant, but it is 
neither relevant to nor probative of the claim.


CONCLUSIONS OF LAW

1.  The February 1962 decision denying reopening of the claim 
of entitlement to service connection for meningitis is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for meningitis is new but not material, 
and therefore, it is not sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The veteran submitted an application to reopen his service 
connection claim in June 2001.

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), (the VCAA) were met with regard to this application.  
The VCAA was enacted on November 9, 2000.  Regulations 
implementing the statute have been published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Because the application 
to reopen the service connection claim was pending before VA 
on the November 9, 2000 date of the VCAA's enactment, it is 
subject to the requirements of the new law that apply to such 
applications.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that was the subject of a Board decision entered before 
the enactment of the VCAA.

When the immediate issue is whether there is new and material 
evidence to reopen a claim, VA's duties to the claimant under 
the new law may be limited.  If, as in this case, the 
application to reopen was filed before August 29, 2001, VA is 
charged under the new law only with the duty prescribed in 
section 5103 of the VCAA and section 3.159(b) of the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) 
(West Supp. 2002).  This is the duty to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice from VA must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  Specific guidelines concerning the content of this 
notice are found in the implementing regulations.  See 
38 C.F.R. § 3.159(b) (2002).  The claimant has one year from 
the date the notice is sent in which to submit information or 
evidence in support of the claim, although VA may make a 
decision on the claim before the one-year period has expired.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108- 183, Section 701(b), 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § ___).

The Board finds that the RO fulfilled VA's obligation under 
the VCAA to furnish notice in this case.  The RO provided 
that notice in a letter sent to the veteran in July 2001.  
The RO described in that letter the type of evidence that 
would constitute "new" evidence, "material" evidence, and 
evidence showing a connection between a current disability 
and service; told the veteran what evidence he was 
responsible for submitting and what evidence VA would attempt 
to obtain on his behalf; and advised the veteran of what 
information he should submit that could help with locating 
and securing records pertinent to the claim.

VA has certain duties under former law to assist a claimant 
in developing evidence pertinent to a claim, including an 
application to reopen a claim on the basis of new and 
material evidence.  Under 38 C.F.R. § 3.159, "[w]hen 
information sufficient to identify and locate necessary 
evidence is of record," VA

shall assist a claimant by requesting, 
directly from the source, existing 
evidence which is either in the custody 
of military authorities or maintained by 
another Federal agency.  At the 
claimant's request, and provided that he 
or she has authorized the release of such 
evidence in a form acceptable to the 
custodian thereof, the Department of 
Veterans Affairs shall assist a claimant 
by attempting to obtain records 
maintained by State or local governmental 
authorities and medical, employment, or 
other non-government records which are 
pertinent and specific to the 
claim....Should its efforts to obtain 
evidence prove unsuccessful for any 
reason which the claimant could rectify, 
[VA] shall so notify the claimant and 
advise him or her that the ultimate 
responsibility for furnishing evidence 
rests with the claimant.

38 C.F.R. § 3.159(a),(c) (2002).  The Board finds that VA 
fulfilled its obligations to the veteran under these 
provisions.  The RO obtained medical records of the 
veteran's private physician dated from the 1980's through 
2001.  The RO secured current VA medical records.  His 
service medical records and a private hospital report that 
the veteran suggested (for example, in an undated statement 
submitted in conjunction with his application to reopen the 
claim) was crucial to his claim were already part of the 
claims file when the veteran submitted his June 2001 request 
to reopen the claim, as were other medical records relevant 
to the claim.

As VA has afforded the veteran the notice concerning his 
claim and the assistance with obtaining documentary evidence 
that are required by applicable law in this case, the Board 
will decide the appeal on the basis of the record as it now 
stands.

ii.  Whether there is new and material evidence
to reopen the claim of entitlement to service connection
for meningitis

The veteran challenges the RO's November 2001 rating decision 
finding that new and material evidence has not been presented 
to reopen a previously denied claim of entitlement to service 
connection for meningitis. 

In a June 1959 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for meningitis.  
In a February 1962 decision, the RO found that evidence 
presented by the veteran in an attempt to reopen the claim 
did not represent new and material evidence sufficient to 
reopen the claim.  The veteran was notified of the decision 
in February 1962.  He did not file a notice of disagreement 
in response to the decision, and therefore, it became final.  
38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).  

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a) (2001).  "Material evidence" 
means evidence that bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  (Although 38 C.F.R. § 3.156(a) has been amended, 
the amended version is effective only for applications to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).  Thus, it does not apply 
to this appeal.)

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  Therefore, when a proposition is medical in 
nature, such as one concerning medical nexus, etiology, or 
diagnosis, then medical, rather than lay, evidence is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (evidence 
proceeding from a non-medical source competent to prove non-
medical propositions).  For the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be awarded for a veteran's disability 
resulting from injury or disease either incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In every case, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Evidence material to a service connection claim will 
be competent evidence that tends to be probative of one or 
more of these propositions.  See 38 C.F.R. § 3.156 (2001).

The ground of the June 1959 and February 1962 denials in this 
case was the same:  that while his service medical records 
showed that the veteran contracted meningitis during service, 
residuals of that disease were not shown by the medical 
evidence dated after his separation from service.  

His service medical records, which were considered in the 
original denial of the claim, documented that in May 1956, he 
had been hospitalized at a station hospital in Korea for 
parotitis (mumps), epidemic, with acute meningitis and acute 
orchitis found to be secondary to the mumps virus and with 
acute pancreatitis.

A VA medical examination performed in February 1959 in 
conjunction with the original claim involved specialized 
examinations, neurological, gastroenterological, 
psychological, and psychiatric, respectively, the former 
three conducted in March 1959 and the latter in February 
1959.  The report concerning the neurological examination 
stated that no neurological deficit had been found; that 
concerning the gastroenterological examination, that no 
gastrointestinal disease had been found; that concerning the 
psychiatric examination; that the condition was unclear but 
might be chronic brain syndrome; and that concerning the 
psychological examination, that the veteran was exhibiting a 
conversion reaction.  In the report of the neurological 
examination, the examiner stated that from the service 
hospital records, it appeared that the veteran had been 
suffering from "meningismus, rather than meningitis" 
because he currently exhibited no residuals of meningitis and 
meningismus, unlike meningitis, was a disease that left no 
residuals.  Also of record at the time of the original denial 
of the claim was a hospital report from Hospital Maldonado 
Sierra showing that the veteran had been an inpatient there 
for approximately one week in June 1957 after being admitted 
with "severe frontal headache" and was discharged with a 
final diagnosis of "[f]rontal headache, severe, c.u. [cause 
undetermined]. . . . [t]reated cured."

Submitted in support of the application to reopen denied in 
February 1962 was a hospital report from Hospital Mimiya 
showing that the veteran had been an inpatient there for 
approximately two weeks in November 1961 after being admitted 
with a right earache and suppuration and was discharged with 
a final diagnosis of "[r]ight suppurative otitis media, 
treated, improved" and "[p]olyp, right ear canal wall."

In this case, the evidence to be evaluated in determining 
whether there is new and material evidence to reopen the 
claim is that submitted since the February 1962 decision 
denying the veteran's application to reopen the service 
connection claim.  Vargas-Gonzalez v. West, 12 Vet. App. at 
325. 

This is evidence that was introduced into the record after 
the veteran applied in June 2001 for reopening of the claim.  
The evidence consists of outpatient treatment reports dated 
between February and September 2001, approximately, from the 
San Juan, Puerto Rico VA Medical Center (VAMC) and records 
prepared by the veteran's personal, non-VA physician between 
the 1980's and 2001, approximately.

The VAMC medical records show that the veteran was diagnosed 
in April 2001 with an acute cerebral vascular accident and 
was left by that event with left hemiparesis.  The records 
also show that cardiological evaluation conducted after the 
cerebral vascular accident was unable to rule out the 
possibility that it was related to mural thrombosis.  The 
records indicate that the veteran was followed at the VAMC 
for residuals of the cerebral vascular accident.  The records 
do not contain a diagnosis (current or historical) of 
meningitis or an assessment identifying any condition or 
problem of the veteran's as a residual of meningitis.

The private physician's records reflect treatment of the 
veteran for problems that included lumbar pain with 
radiculopathy, lower belly pain, flatulence, laxness of 
eyelid, urticaria, headache, pain at the base of the neck, 
and testicular pain.  The records do not contain a diagnosis 
or assessment identifying any condition or problem as a 
residual of meningitis.

The evidence introduced into the record since the February 
1962 decision is new.  It represents evidence that was not of 
record at the time of the February 1962 decision rating 
decision and is not merely cumulative of evidence that was.  
38 C.F.R. § 3.156(a) (2001); see Vargas-Gonzalez.  

The evidence is also competent evidence of the medical facts 
it concerns, because proceeding from a medical source.  
However, the evidence is not material to the service 
connection claim.  Although it adds to the picture in the 
record of the general medical history and condition of the 
veteran, the evidence does not concern his past meningitis or 
suggest in any way that any of his current problems could be 
a residual thereof.  Thus, the evidence does not bear 
substantially upon the specific matter under consideration 
with the service connection claim, which is whether the 
veteran has any current residuals of the meningitis with 
which he was diagnosed during service, so as to be at all 
probative of the claim.  Thus, even with the new evidence, 
the claim is not supported with evidence of the presence of 
the disability for which service connection is sought.  Such 
evidence, however, is crucial to a service connection claim.  
The United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as requiring that a disability be present at the 
time of the claim for benefits (or other potential effective 
date of grant).  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C.A. § 1110).  

The new evidence, although concerning his current problems, 
does not tend to prove that the veteran currently has any 
residuals of meningitis.  Therefore, the new evidence is not 
"material" evidence that ought to be considered by 
adjudicators in assessing the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  

Accordingly, the Board concludes that because evidence that 
is both new and material has not been introduced into the 
claims file since the February 1962 denial, the claim of 
entitlement to service connection for meningitis may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  


ORDER

Because new and material evidence has not been submitted, the 
application to reopen the claim of entitlement to service 
connection for meningitis is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



